Name: 2004/637/EC: Commission Decision of 8 September 2004 approving the second phase of the technical action plan 2004 for the improvement of agricultural statistics (notified under document number C(2004) 3374)
 Type: Decision_ENTSCHEID
 Subject Matter: management;  agricultural structures and production;  farming systems
 Date Published: 2005-10-12; 2004-09-14

 14.9.2004 EN Official Journal of the European Union L 291/14 COMMISSION DECISION of 8 September 2004 approving the second phase of the technical action plan 2004 for the improvement of agricultural statistics (notified under document number C(2004) 3374) (2004/637/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the treaty establishing the European Community, Having regard to Council Decision 96/411/EC of 25 June 1996 on improving Community agricultural statistics (1), and in particular Article 4(1) and Article 6(2) thereof, Whereas: (1) In accordance with Decision 96/411/EC, the Commission establishes a technical action plan for agricultural statistics each year. (2) It is essential to improve information on the physical aspects of European agriculture and to set up information systems on the structure of the farms in the adherent countries for the implementation of the related Community policies. (3) In accordance with Decision 96/411/EC, the Community contributes to the costs incurred by the Member States in making adaptations to national agricultural statistical systems or for the costs of preparatory work for new or increasing needs which are part of a technical action plan. (4) There is a need to consolidate certain actions begun under previous action plans and to continue the work. (5) The enlargement which will occur during 2004 makes it necessary to implement the 2004 action plan in two phases. The first phase of this action plan has been approved by the Decision 2004/366/EC of the Commission of 13 April 2004 (2). The second phase of this action plan now needs to be adopted. (6) The measures provided for in this decision are in line with the opinion of the Standing Committee of Agricultural Statistics, HAS ADOPTED THIS DECISION: Article 1 The second phase of the 2004 technical action plan for improving agricultural statistics (TAPAS 2004  Phase 2), as set out in the Annex to this Decision, is approved. Article 2 This decision is addressed to the Member States. Done at Brussels, 8 September 2004. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 162 of 1.7.1996, p. 14. Decision last amended by Decision No 787/2004/EC of the European Parliament and of the Council (OJ L 138, 30.4.2004, p. 12). (2) OJ L 114, 21.4.2004, p. 32. ANNEX Second phase of the 2004 technical action plan for improving agricultural statistics (TAPAS 2004  Phase 2) The measures covered by the second phase of the 2004 technical action plan for improving agricultural statistics (TAPAS) aim to develop or improve statistics in the following areas: (a) the physical aspects of European agriculture; (b) statistics on the structure of the farms. The Commission will make a financial contribution to projects developed as part of these measures which will not exceed the amounts shown in tables A and B for each Member State. The measures proposed by the Member States concern: 1. The physical aspects of European agriculture This measure is a continuation of work undertaken in previous years. The aim is to improve the statistical data on areas, productions and uses of crops, in particular fruit and vegetables, livestock, and productions and uses of the animal products, particularly milk production. 2. Statistics on the structure of the farms Statistics on the structure of the farms are of great importance for the monitoring of the potential of agricultural production. In 2003, therefore before joining the European Union, the 10 adherent countries have carried out a survey on the structure of the agricultural holdings, but they were not obliged to transmit the individual data to Eurostat. The second phase of the TAPAS 2004 annual action plan will enable them to prepare this transmission and to consolidate these statistics. It will also allow methodological work and the implementation of Community typology of the agricultural farms. TABLE A Technical action plan 2004, phase 2 EU-15 Maximum financial contribution of the Community in incurred expenditure (in thousands of euro) COUNTRY BE DK DE EL ES FR IE IT LU NL AT PT FI SE UK TOTAL Physical data 12 20 111 143 TOTAL 12 20 111 143 TABLE B Technical action plan 2004, phase 2 Countries which adhered to the European Union on 1 May 2004 Maximum financial contribution of the Community in incurred expenditure (in thousands of euro) COUNTRY CZ EE CY LV LT HU MT PL SI SK TOTAL Physical data 40 29,7 21,096 14 30,5 28,6 11,25 38 213,146 Statistics on the structure of the farms 13,95 54 9,9 36 113,850 TOTAL 40 43,65 21,096 14 30,5 28,6 54 21,15 74 326,996